Exhibit 10.1

NINTH AMENDED AND RESTATED

BANCFIRST CORPORATION STOCK OPTION PLAN

 

1. PURPOSE. This Ninth Amended and Restated BancFirst Corporation Stock Option
Plan (“the Plan”) incorporates the amendments to the Eighth Amended and Restated
BancFirst Corporation Stock Option Plan adopted by the stockholders of BancFirst
Corporation (the “Corporation”) on May 28, 2009.

The Plan is intended as an incentive and to encourage stock ownership by certain
key employees and officers of the Corporation in order to increase their
proprietary interest in the Corporation’s success.

The Plan is intended to comply with Section 409A of the United States Tax Code.

 

2. DEFINITIONS. As used herein, the following terms shall have the corresponding
meanings:

 

  2.1. “Committee” shall mean the Board of Directors of the Corporation, or the
Executive Committee of the Board of Directors acting under authority delegated
by the Board of Directors.

 

  2.2 “Common Stock” shall mean the common stock, par value $1.00 per share, of
the Corporation.

 

  2.3. “Date of Grant” shall mean the date of the approval by the Committee of a
Stock Option granted hereunder as set forth in the Stock Option Award Terms and
Conditions. In the event of a grant conditioned, among other things, upon
stockholder ratification of this Plan, the date of such conditional grant shall
be the Date of Grant for purposes of this Plan.

 

  2.4. “Employee” shall mean any common-law employee of the Corporation. The
determination of whether or not a person is an Employee of the Corporation with
respect to the grant or exercise of an Incentive Stock Option shall be made in
accordance with the rule of Income Tax Regulation Section 1.421-7(h) (or
successor regulation).

 

  2.5. “Fair Market Value” shall mean, with respect to the grant of an option
under the Plan, (a) if the Common Stock is listed on a national securities
exchange or the NASDAQ Global Market, the closing price of the Common Stock for
the business day of the Date of Grant, or (b) if the Common Stock is not then
listed on an exchange, the average of the closing bid and asked prices per share
for the Common Stock in the over-the-counter market as quoted on such market for
the business day of the Date of Grant, or (c) if the Common Stock is not then
listed on any exchange or quoted on an over-the-counter market, an amount
determined in good faith by the Committee to be the fair market value of the
Common Stock, after consideration of all relevant factors, on the Date of Grant.
In all events, “Fair Market Value” shall be determined in good faith by the
Committee in a manner that will comply with the provisions of Section 409A of
the Code and the regulations promulgated thereunder.

 

  2.6 “Nonqualified Stock Option” shall mean a Stock Option which is not
intended to qualify for tax treatment as an “incentive stock option” under
Section 422 of the Code.

 

  2.7 “Option Exercise Price” shall mean the price paid for Shares upon the
exercise of a Stock Option granted hereunder.

 

  2.8 “Optionee” shall mean any person entitled to exercise a Stock Option
pursuant to the terms of the Plan.

 

  2.9 “Stock Option” shall mean a stock option giving an Optionee the right to
purchase shares of the Corporation’s Common Stock. Stock Options granted under
the Plan shall be Nonqualified Stock Options.



--------------------------------------------------------------------------------

3. ADMINISTRATION.

 

  3.1 AUTHORITY; INDEMNIFICATION. Within the limitations described herein, the
Committee shall administer the Plan, select the Employees of the Corporation,
including officers of the Corporation, to whom Stock Options shall be granted,
determine the number of Shares to be subject to each grant, determine the method
of payment upon exercise of each Stock Option, determine all other terms of
Stock Options granted hereunder and interpret, construe and implement the
provisions of the Plan. All questions of interpretation of the Plan or any Stock
Option granted under the Plan shall be determined by the Committee, and such
decisions shall be binding upon all persons having an interest in the Plan
and/or any Stock Option. No member of the Committee shall be liable for any
action or determination made in good faith, and the members shall be entitled to
indemnification and reimbursement in the manner provided in the Corporation’s
Certificate of Incorporation, or as otherwise permitted by law. A member of the
Committee shall be eligible to receive a grant of a Stock Option under the Plan
on the same terms as other Employees. However, if the Committee grants Stock
Options to a member of the Committee, such grant shall not be effective until
such grant is approved by the Compensation Committee, consisting of three or
more “independent directors” as defined in and determined pursuant to the
Marketplace Rules of the NASDAQ Global Market, Inc. (“NASDAQ”) or any other
stock exchange upon which the Common Stock of the Corporation is listed.

 

  3.2 RULE 16B-3 COMPLIANCE. With respect to the participation of eligible
participants who are subject to Section 16(b) of the Exchange Act, the Plan
shall be administered in compliance with the requirements of Rule 16b-3.

 

4. ELIGIBILITY. The individuals who shall be eligible to participate in the Plan
shall be such key Employees (including officers) of BancFirst Corporation, or of
any corporation (“Subsidiary”) in which the Corporation has proprietary interest
by reason of stock ownership or otherwise, including any corporation in which
the Corporation acquires a proprietary interest after the adoption of this Plan
(but only if the Corporation owns, directly or indirectly, stock possessing not
less than 50% of the total combined voting power of all classes of stock in the
corporation), as the Committee shall determine from time to time.

 

5. STOCK. The stock subject to Stock Options and other provisions of the Plan
shall be shares of the Corporation’s authorized but unissued Common Stock or
treasury stock, as determined by the Committee. Subject to adjustment in
accordance with the provisions of Subparagraph 6.7 hereof, the total number of
shares of Common Stock of the Corporation on which Stock Options may be granted
under the Plan subsequent to the effective date of this amended and restated
Plan shall not exceed in the aggregate 1,219,113 shares. In the event that any
outstanding Stock Option under the Plan for any reason expires or is terminated
prior to the end of the period during which Stock Options may be granted, the
shares of the Common Stock allocable to the unexercised portion of such Stock
Option may again be subject to a Stock Option under the Plan.

 

6. TERMS AND CONDITIONS OF STOCK OPTIONS. Stock Options granted pursuant to the
Plan shall be evidenced by a Stock Option Award Terms and Conditions document in
such form as the Committee shall, from time to time, approve. Awards shall
comply with and be subject to the following terms and conditions:

 

  6.1 MEDIUM AND TIME OF PAYMENT. The Option Exercise Price shall be payable in
United States Dollars upon the exercise of the Stock Option and may be paid in
cash or by certified check, bank draft or money order payable to the order of
the Corporation, unless otherwise determined by the Committee.

 

  6.2 NUMBER OF SHARES. The Stock Option shall state the total number of shares
to which it pertains.



--------------------------------------------------------------------------------

  6.3 OPTION EXERCISE PRICE. The Option Exercise Price shall be not less than
the Fair Market Value of the Common Stock on the Date of Grant.

 

  6.4 TERM OF STOCK OPTIONS. The period during which Stock Options shall be
exercisable shall be fixed by the Committee, but in no event shall a Stock
Option be exercisable after the expiration of fifteen (15) years from the date
such Stock Option is granted. Subject to the foregoing, Stock Options shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance determine, which restrictions and
conditions need not be the same for all Stock Options.

 

  6.5 DATE OF EXERCISE. Unless otherwise determined by the Committee at the time
of granting a Stock Option, Stock Options shall be exercisable at the rate set
forth below beginning four years from the Date of Grant. After becoming
exercisable, the Stock Option may be exercised at any time and from time to time
in whole or in part until termination of the Stock Option as set forth in
Sections 6.4 or 6.6.

 

Elapsed Years from

Date of Grant

   Percent
of Shares     Cumulative
Percent
of Shares  

less than 4 years

   0 %    0 % 

4 but less than 5 years

   25 %    25 % 

5 but less than 6 years

   25 %    50 % 

6 but less than 7 years

   25 %    75 % 

7 or more years

   25 %    100 % 

 

  6.6 TERMINATION OF EMPLOYMENT. In the event that an Optionee’s employment by
the Corporation shall terminate, his Stock Option whether or not then
exercisable shall terminate immediately; provided, however, that if the
termination is not as a result of embezzlement, theft or other violation of the
law, the Optionee shall have the right to exercise his option (to the extent
exercisable at the time of termination) at any time within 30 days after such
termination; provided, further, that if any termination of employment is related
to the Optionee’s retirement with the consent of the Corporation, the Optionee
shall have the right to exercise his Stock Option (to the extent exercisable up
to the date of retirement) at any time within three months after such
retirement; and provided, further, that if the Optionee shall die while in the
employment of the Corporation or within the period of time after termination of
employment or retirement during which he was entitled to exercise his option as
hereinabove provided, his estate, personal representative, or beneficiary shall
have the right to exercise his Stock Option (to the extent exercisable at the
date of death) at any time within twelve (12) months from the date of his death.

 

  6.7 RECAPITALIZATION. The aggregate number of shares of Common Stock on which
Stock Options may be granted to persons participating under the Plan, the number
of shares thereof covered by each outstanding Stock Option, and the price per
share thereof in each such Stock Option, shall all be proportionately adjusted
for any increase or decrease in the number of issued shares of Common Stock of
the Corporation resulting from a subdivision or consolidation of shares or other
capital adjustment, or the payment of a stock dividend or other increase or
decrease in such shares, effected without receipt of consideration by the
Corporation; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated. In the event of a change in the Corporation’s
Common Stock which is limited to a change in the designation thereof to “Capital
Stock” or other similar designation, or a change in the par value thereof, or
from par value to no par value, without increase in the number of issued shares,
the shares resulting from any such change shall be deemed to be Common Stock
within the meaning of the Plan.



--------------------------------------------------------------------------------

  6.8 REORGANIZATION OF CORPORATION. Subject to any required action by the
stockholders, if the Corporation shall be the surviving or resulting corporation
in any merger or consolidation which does not result in change of control of the
Corporation, any Stock Option granted hereunder shall pertain to and apply to
the securities to which a holder of the number of shares of Common Stock subject
to the Stock Option would have been entitled. In the event of a dissolution or
liquidation of the Corporation or a merger or consolidation in which the
Corporation is not the surviving or resulting corporation or which results in a
change in control of the Corporation, or a tender or exchange offer which
results in a change in control of the Corporation, the Committee shall
determine: (i) whether all or any part of the unexercisable portion (as set
forth in section 6.5) of any Stock Option outstanding under the Plan shall
terminate; (ii) whether the Stock Options shall become immediately exercisable;
or (iii) whether such Stock Options may be exchanged for options covering
securities of any such surviving or resulting corporation, subject to the
agreement of any such surviving or resulting corporation, on terms and
conditions substantially similar to a Stock Option hereunder.

 

  6.9 ASSIGNABILITY. Except as provided in this Section, no Stock Option shall
be assignable or transferable except as follows:

 

  (a) by will or by the laws of descent and distribution.

 

  (b) for the purpose of making a charitable gift as permitted by Section 6.13.

 

  (c) to the Optionee as trustee, or to the Optionee and one or more others as
co-trustees, of a revocable trust which allows the Optionee to amend or revoke
the trust at any time. If the Optionee relinquishes his power to amend or revoke
the trust or resigns as a trustee, the Optionee shall withdraw the Stock Option
from the trust prior to the relinquishment of such power or his resignation as
trustee and shall revest title to the Stock Option in the Optionee’s individual
name. If the trust becomes irrevocable due to the death of the Optionee, the
successor or remaining trustee(s) shall have the same power to exercise the
Stock Option under Section 6.6 hereof as the personal representative. If the
Optionee becomes incapacitated, the date of incapacity shall be deemed for
purposes of this Plan as the date of termination of employment under Section 6.6
(whether or not Optionee’s employment has actually terminated), and the
successor or remaining trustee(s) of the trust shall have the same right to
exercise the Stock Option as a terminated Optionee has under Section 6.6. The
Optionee as trustee and any successor or remaining trustee(s) shall be bound by
all the terms and conditions of the Plan and the Stock Option Award Terms and
Conditions delivered by the Company to the Optionee under this Plan.

 

  (d) to the extent set forth in the Stock Option Award Terms and Conditions
governing such Stock Option.

 

  6.10 OPTIONEE’S AGREEMENT. If, at the time of the exercise of any Stock
Option, it is necessary or desirable, in order to comply with any applicable
laws or regulations relating to the sale of securities, that the Optionee
exercising the Stock Option shall agree that he will purchase the shares that
are subject to the Stock Option for investment and not with any present
intention to resell the same, the Optionee will, upon the request of the
Corporation, execute and deliver to the Corporation an agreement to such effect.

 

  6.11 RIGHTS AS A STOCKHOLDER. An Optionee shall have no rights as a
stockholder with respect to shares covered by his Stock Option until the date of
issuance of the shares to him and only after such shares are fully paid.



--------------------------------------------------------------------------------

  6.12 OTHER PROVISIONS. The Stock Option Award Terms and Conditions authorized
under the Plan may contain such other provisions as the Committee shall deem
advisable.

 

  6.13 CHARITABLE GIFT. An Optionee shall be permitted to assign his Stock
Option without consideration, either in full or in one or more partial
assignments from time to time, to any organization that has been recognized by
the Internal Revenue Service as qualifying under Section 501(c)(3) of the
Internal Revenue Code of 1986, as amended (a “Charity”). Assignment(s) may be
made during the Optionee’s lifetime or may be effective upon his death. If a
Stock Option is assigned to a Charity, in whole or in part, it shall continue to
be subject to the restrictions of Sections 6.5 and 6.6 hereof, which shall
thereafter apply to the same extent as if the Stock Option were still held by
the Optionee himself (if he is living), or by his estate, personal
representative or beneficiary (if he is deceased).

 

7. MARKETABILITY OF SHARES. The Common Stock is currently traded on the NASDAQ
Global Market. As a result, its liquidity varies widely in response to supply
and demand. Consequently, the Corporation can give no assurances as to the
marketability of shares acquired under the Plan.

 

8. TAX IMPLICATIONS. It is anticipated that Stock Options granted under the Plan
will be treated as Nonqualified Stock Options by the Internal Revenue Service.
As such, exercise of the Stock Option would generate a taxable event with the
difference between the original Option Exercise Price and the Fair Market Value
of the Common Stock at the time of exercise being treated as ordinary income. If
a Stock Option is transferred to a Charity as permitted by Sections 6.9(b) and
6.13 hereof, the Optionee should expect to have ordinary income attributed to
him at the time the Charity exercises the Stock Option, in the same amount and
with the same effect as if the Optionee himself exercised the Stock Option.

 

9. TERM OF PLAN. No Stock Option may be granted after December 31, 2014.

 

10. NO OBLIGATION TO EXERCISE OPTION. The granting of a Stock Option shall
impose no obligation upon the Optionee to exercise such Stock Option.

 

11. AMENDMENTS. The Board of Directors may from time to time amend, alter,
suspend, or discontinue the Plan or alter or amend (including decrease of the
Option Exercise Price by cancellation and substitution of options or otherwise)
any and all option agreements granted thereunder; provided, however, that after
the first registration of the Common Stock under Section 12 of the Securities
Exchange Act of 1934, no such action of the Board of Directors may, without
approval of the stockholders of the Corporation, alter the provisions of the
Plan so as to (a) materially increase the benefits accruing to participants
under the Plan; (b) materially increase the number of securities which may be
issued under the Plan; or (c) materially modify the requirements as to
eligibility for participation in the Plan; and provided, further, that no
amendment may, without the consent of the Optionee, affect any then outstanding
Stock Options or unexercised portions thereof. In addition, the approval of the
Corporation’s stockholders shall be sought for any amendment to the Plan or a
Stock Option for which the Committee deems stockholder approval necessary in
order to comply with Rule 16b-3.